Exhibit 10.01

The information contained herein has been provided by Oracle Corporation and is
solely the responsibility of

Oracle Corporation.

 

 

ORACLE CORPORATION

DEFERRED COMPENSATION PLAN

(Amended and Restated July 1, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Page

SECTION 1 DEFINITIONS

  1

SECTION 2 ELIGIBILITY

  2

SECTION 3 DEFERRED COMPENSATION

  2

SECTION 4 DESIGNATION OF BENEFICIARY

  4

SECTION 5 CODE SECTION 409A

  5

SECTION 6 TRUST PROVISIONS

  5

SECTION 7 CLAIMS PROCEDURE

  6

SECTION 8 AMENDMENT AND TERMINATION

  6

SECTION 9 ADMINISTRATION

  7

SECTION 10 GENERAL AND MISCELLANEOUS

  7

APPENDIX 1 ADOPTING EMPLOYERS

  9

 

i



--------------------------------------------------------------------------------

ORACLE CORPORATION

DEFERRED COMPENSATION PLAN

(Amended and Restated July 1, 2015)

Oracle Corporation, a Delaware Corporation, has established this unfunded plan
to provide deferred compensation for a select group of management and highly
compensated employees. The Plan was originally effective as of January 1, 2008
and governs deferrals of compensation vesting after December 31, 2004. All
amounts previously deferred and vested under the Oracle Corporation 1993
Deferred Compensation Plan (the “Prior Plan”) before January 1, 2005, and any
amounts credited as earnings thereon, are governed by the terms of the Prior
Plan in effect on October 3, 2004. Nothing in this Plan affects amounts that
were deferred and vested under the Prior Plan before January 1, 2005 or any
amounts credited as earnings thereon. It is intended that all amounts deferred
and vested under the Prior Plan, and any amounts credited as earnings thereon,
are exempt from Code section 409A under its grandfathering rules.

RECITALS

WHEREAS, those employees identified by the Compensation Committee of the Board
of Directors of the Company or the committee designated to administer this Plan
in accordance with Section 9 as eligible to participate in this Plan are
employed by the Company or any other corporation or trade or business that has
adopted the Plan with the approval of the Company (each of whom are referred to
hereafter as the “Employer” or collectively as the “Employers”); and

WHEREAS, the Company desires to maintain an unfunded deferred compensation plan
for the benefit of those employees and their beneficiaries;

NOW THEREFORE, the Company hereby amends and restates this deferred compensation
plan.

SECTION 1

DEFINITIONS

1.1 “Account” means a separate account established under this Plan for an
Eligible Employee who makes a deferral election under Section 3.

1.2 “Base Salary” means an Employee’s regular compensation without reduction for
compensation deferred pursuant to all qualified and non-qualified plans of any
Employers, but excluding all of the following: bonuses, commissions, overtime,
incentive payments, non-monetary awards, retention payments, and other special
compensation.

1.3 “Beneficiary” means the beneficiary that a Participant designates to receive
his or her Account upon the Participant’s death.

1.4 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and the rules and regulations promulgated thereunder.

1.5 “Committee” means the Compensation Committee or such other individual(s) or
committee as designated by the Compensation Committee as the “Committee” for
purposes of the Plan. The Executive Vice President of Human Resources and those
persons he or she designates in writing are hereby delegated the authority to
act on behalf of the Compensation Committee to administer the Plan in accordance
with Section 9, unless determined otherwise by the Compensation Committee. The
authority to amend and terminate the Plan in accordance with Section 8 is not
delegated and, therefore, lies solely with the Compensation Committee.

1.6 “Company” means Oracle Corporation, a Delaware corporation, and any
successor organization.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

1.8 “Eligible Employee” means an Employee who is eligible to participate in the
Plan under Section 2.1.

1.9 “Employee” means a person employed by an Employer.



--------------------------------------------------------------------------------

1.10 “Employer” means the Company and any other corporation or trade or business
within the Employer Group that adopts the Plan with the Company’s approval. A
list of adopting Employers is attached to this Plan as Appendix 1 and shall be
kept by the Committee.

1.11 “Employer Group” means the group of entities (whether or not organized in
corporate form and whether or not organized in the United States) owned 80
percent or more by the Company or by an affiliate of the Company that is,
itself, owned 80 percent or more by the Company.

1.12 “Hardship” is defined in Section 3.4.

1.13 “Participant” means a person with an Account. Status as a Participant
ceases when the Participant’s entire Account has been distributed.

1.14 “Plan” means the Oracle Corporation Deferred Compensation Plan, as amended.

1.15 “Termination of Employment” means “separation from service” as defined in
Code section 409A.

1.16 “Trust” or “Trust Agreement” means the Oracle Corporation 1993 Deferred
Compensation Plan Trust Agreement, including any amendments, entered into
between Employer and the Trustee to carry out the provisions of the Plan subject
to Section 6.1.

1.17 “Trust Fund” means the cash and other properties held and administered by
the Trustee in accordance with the Trust Agreement to carry out the provisions
of the Plan.

1.18 “Trustee” means the designated trustee acting at any time under the Trust
Agreement.

1.19 “Variable Compensation” means bonuses and commissions, as designated by the
Committee.

SECTION 2

ELIGIBILITY

2.1 Eligibility. Eligibility to participate in the Plan in a calendar year is
limited to Employees who are selected by the Committee (or its designee), in its
sole discretion, and (i) whose annualized Base Salary in United States dollars
determined as of October 1 of the prior calendar year equals or exceeds $195,000
(or another amount established by the Committee), or (ii) who participated in
the Plan in the prior calendar year. The Committee also may select for
eligibility an Employee whose base salary reaches $195,000 in a given year.
Eligibility is generally effective annually as of the first day of a calendar
year, but the Committee may, in its sole discretion, allow eligibility effective
as of the start of a calendar quarter, semi-annual period, or another date it
establishes.

SECTION 3

DEFERRED COMPENSATION

3.1 Deferred Compensation. An Eligible Employee’s participation in the Plan will
commence when he or she makes a deferral election. Deferral of compensation
under the Plan will occur in the amount and at the time provided in this
Section 3.1 and in Section 3.3, and will not be effective until the Eligible
Employee has complied with the election procedures in Section 3.3. Each Eligible
Employee may elect, in accordance with Section 3.3, to defer annually the
receipt of a percentage of the Base Salary and Variable Compensation that he or
she earns during each calendar year or portion of a calendar year that the
Employee is an Eligible Employee. The maximum amount permitted to be deferred
from Base Salary and Variable Compensation is the amount remaining after all
deductions for other benefits and taxes are first deducted from the gross
payment. Any Base Salary or Variable Compensation deferred under this Section
will be recorded in an Account, maintained in the name of the Participant, and
credited as a dollar amount equal to the total amount of Base Salary and/or
Variable Compensation deferred during each calendar year under the Plan,
together with deemed earnings credited in accordance with Section 3.6. The
percentage of Base Salary and Variable Compensation that an Eligible Employee
elects to defer will remain constant until suspended or modified by another
election made in accordance with Section 3.3.

 

2



--------------------------------------------------------------------------------

3.2 Payment of Account Balances. The Account of a Participant who does not make
a distribution election under (a) below will be distributed in a lump sum on the
first distribution date after his or her Termination of Employment, in
accordance with Section 3.2(d).

(a) An Eligible Employee may elect to receive distributions upon (i) Termination
of Employment or (ii) the later of age 59 1/2 or Termination of Employment. An
Eligible Employee may also elect to receive distributions in a lump sum or in
quarterly installments over a period of five years or 10 years. These elections
must be made when the Eligible Employee first elects to defer compensation under
the Plan, in accordance with Section 3.3 and any procedures established by the
Committee.

(b) No Participant may change a distribution election more than a total of three
times. Any change in distribution election will apply to all amounts in an
Account and must be made in accordance with procedures established by the
Committee. A change in distribution election will not be effective for at least
12 months after the date of the election and must defer payment no less than
five years after the date payment would otherwise have been made or commenced.
An election to change an age 59 1/2 or other permissible fixed date distribution
must be made no less than 12 months before the previously elected distribution
date.

(c) Notwithstanding any other provision of this Plan, upon Termination of
Employment by reason of death, a deceased Employee’s Beneficiary will be
entitled to a lump sum distribution of all amounts credited to the deceased
Employee’s Account in accordance with Section 3.2(d). Upon the death of a
Participant after Termination of Employment, the balance of the Participant’s
Account will be distributed to his or her Beneficiary in one lump sum
(notwithstanding any election to receive distributions under clause (ii) of
Section 3.2(a) or in installments), in accordance with Section 3.2(d).

(d) A distribution upon a Participant’s attainment of age 59 1/2 or Termination
of Employment by reason of death will be made or commence on the 17th day of the
month (or the first business day after the 17th) following the calendar quarter
in which the distribution event under this Section 3.2 occurs. For Participants
whose attainment of age 59 1/2 or Termination of Employment by reason of death
occurs within the first 10 days of a calendar quarter, payment shall occur or
commence on the 17th day of the month (or the first business day after the 17th)
in which the Termination of Employment occurs if the Company can reasonably
process the payment by the 10th day of the month; otherwise, payment shall occur
or commence on the 17th day of the month (or the first business day after the
17th) after the end of the calendar quarter during which the attainment of age
59 1/2 or Termination of Employment by reason of death occurs.

A distribution upon Termination of Employment for any reason other than death
will be made or commence on the 17th day of the first month (or the first
business day after the 17th) of the third calendar quarter following the
calendar quarter in which the Termination of Employment triggering a
distribution occurs. For Participants whose Termination of Employment occurs
within the first 10 days of a calendar quarter, a distribution will be made or
commence on the 17th day of the first month (or the first business day after the
17th) of the second calendar quarter following the calendar quarter in which the
Termination of Employment triggering a distribution occurs. Subsequent
distributions, if any, will be made on each quarter-annual anniversary date of
the date of the first distribution. Each distribution will include interest or
other earnings credited to the balance of the Account remaining unpaid.

(e) Notwithstanding any other provision of this Plan, if a Participant has
elected distribution in five-year or ten-year quarterly installments and, as of
the date on which the Participant has a Termination of Employment, the total
value of the Account, aggregated with the fair market value of all other
“account balance plan” accounts (as defined in Treas. Reg.
§ 1.409A-1(c)(2)(i)(A)) of the Participant, is equal to or less than $10,000,
the Participant’s entire Account in this Plan and all other account balance
plans will be paid in a lump sum on the date the installments otherwise would
have commenced.

3.3 Election to Defer Compensation. An election to defer compensation under
Section 3.1 must be made in accordance with procedures established by the
Committee. The deferral election must be made no later than December 31st of the
calendar year preceding the calendar year in which services will be performed to
earn the compensation that is subject to the deferral election, or another date
designated by the Committee that satisfies the requirements of Code section
409A(a)(4)(B). If permitted by the Committee, an Eligible Employee must make an
election in his or her first year of eligibility within 30 days after the
effective date of his or her

 

3



--------------------------------------------------------------------------------

eligibility under Section 2.1, and that election will apply to compensation
earned on and after the 31st day after the day the Employee’s eligibility is
effective. This deferral election and any subsequent election will continue
until suspended or modified in accordance with procedures established by the
Committee, and any new election will apply only to compensation earned after the
end of the calendar year in which the valid new election is made. A deferral
election will become irrevocable as of the last day of the calendar year in
which it is made. Original elections will remain in effect from year to year,
unless modified or suspended, until the date the Participant’s Account is
distributed, in full or in part, under Section 3.2. The Company will withhold
the percentage of Base Salary specified to be deferred for each payroll period
and the percentage of Variable Compensation specified to be deferred at the time
or times it would otherwise be paid to the Eligible Employee.

3.4 Hardship. (a) If an unforeseeable emergency occurs, a Participant may
request that the Committee approve payment earlier than the date to which it was
deferred or that there be a cessation of deferrals under the Plan. For purposes
of this section 3.4, an “unforeseeable emergency” is limited to a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or of a dependent (as defined in Code section 152,
without regard to section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. What constitutes an unforeseeable emergency
depends upon each Participant’s circumstances, but, in any case, payment may not
be made and a cessation of deferrals may not occur to the extent that a hardship
is or may be relieved: (i) through reimbursement or compensation by available
insurance or otherwise or (ii) by liquidation of the Participant’s assets to the
extent the asset liquidation would not itself cause severe financial hardship.
Moreover, a deferred amount may not be distributed before the date to which the
amount was deferred to the extent that the hardship is or may be relieved by
cessation of deferrals under the Plan.

(b) The Committee will consider any requests for payment under this Section 3.4
on a uniform and nondiscriminatory basis and in accordance with Code section
409A. If an amount is distributed or deferrals cease under this Section 3.4, the
Participant will be ineligible to defer additional amounts until the next
regular date designated under Section 3.3 for making deferral elections that
occurs one year or more after the date as of which the Committee approved the
distribution or cessation of deferral. Payments made under this Section 3.4 will
be made within 7 days after the Committee determines that an unforeseeable
emergency has resulted in severe financial hardship to the Participant or at a
later date chosen by the Committee that does not result in taxation under Code
section 409A.

3.5 Employee’s Rights Unsecured. The right of a Participant or his or her
Beneficiary to receive a distribution under the Plan constitutes an unsecured
claim against the general assets of the Company and the Participant’s Employer
or former Employer, and neither the Participant nor his or her Beneficiary has
any rights in or against any amount credited to an Account or any other specific
assets. The Plan constitutes a mere promise by the Company to make benefit
payments in the future.

3.6 Investment of Contributions. Deemed earnings will be applied throughout the
year to all amounts credited to an Account (referred to as “interest or other
earnings”) until the Account has been fully distributed to the Participant or
Beneficiary. Deemed earnings may be positive or negative in accordance with the
Participant’s elected investment.

SECTION 4

DESIGNATION OF BENEFICIARY

4.1 Designation of Beneficiary. (a) A Participant may designate a Beneficiary to
receive any part of the Participant’s Account. A Beneficiary may be designated
at any time before the Participant dies and may be revoked or changed at any
time in accordance with procedures established by the Committee. A designation
or change of designation that names a Beneficiary other than the Participant’s
spouse will be effective only if spousal consent is provided. If the Participant
fails to designate a Beneficiary, or if no Beneficiary survives the Participant,
the Participant’s Account will be paid to the Participant’s estate. A single
Beneficiary designation will apply to amounts under the Oracle Corporation 1993
Deferred Compensation Plan and this Plan and, for the avoidance of doubt, to
contributions to the PeopleSoft Plan in 2005 and later years that were
transferred to this Plan.

 

4



--------------------------------------------------------------------------------

(b) A Participant may change the designation of a Beneficiary at any time in
accordance with procedures established by the Committee. Designation of a
Beneficiary, or an amendment or revocation thereof, shall be effective on the
date the Participant’s completed and signed designation/revocation is actually
received by the recordkeeper for the Plan. To be valid, a completed and signed
designation/revocation must be actually received by the recordkeeper for the
Plan prior to the Participant’s death. Actually received means actual receipt of
the designation/revocation and not the date that the designation/revocation was
placed in the U.S. Mail or other private delivery service. The most recent
designation on file cancels all previous designations.

SECTION 5

CODE SECTION 409A

5.1 General Compliance. The Plan is designed to comply with Code section 409A
and is to be construed and administered, where possible, to comply with Code
section 409A. Neither the Company or Employer nor the Committee is obligated to
take any action that the Company’s counsel determines would result in taxation
under Code section 409A. If the Company or its counsel determines that any Plan
provision or feature does not comply with Code section 409A, that provision or
feature will be null and void to the extent required to avoid taxation under
Code section 409A.

5.2 No Express or Implied Warranties. Although the Company intends to administer
the Plan to prevent taxation under Code section 409A, the Employers do not
represent or warrant that the Plan will comply with Code section 409A or any
other provision of federal, state, local, or non-United States law. The Company,
its affiliates or subsidiaries, and their respective directors, officers,
employees and advisers will not be liable to any person for any tax, interest,
or penalties that might be owed with respect to an Account.

5.3 Permissible Accelerations and Delays. The Company reserves the right,
exercisable in its sole discretion, to accelerate payments under this Plan to
the extent permitted by, and in accordance with, Treas. Reg. §1.409A-3(j)(4). In
addition, the Company reserves the right, exercisable in its sole discretion, to
delay payments under this Plan to the extent permitted by, and in accordance
with, Treas. Reg. §1.409A-2(b)(7).

5.4 Specified Employees. Notwithstanding any other provision of this Plan, any
distribution that is not exempt from Code section 409A and that is to be paid
upon Termination of Employment (other than as a result of death) to a “specified
employee” (as defined under Code section 409A) will not be paid sooner than six
months and one day following the Termination of Employment.

SECTION 6

TRUST PROVISIONS

6.1 Trust Agreement. The Company may establish the Trust, which shall comply
with the model trust provisions set forth in Revenue Procedure 92-64 (or any
successor ruling or regulation that establishes or provides guidance on an IRS
model rabbi trust), for the purpose of retaining assets set aside by the Company
or any Employer pursuant to the Trust Agreement for payment of all or a portion
of the amounts payable pursuant to the Plan. Any benefits not paid from the
Trust shall be paid from the Company’s or the Employer’s general funds, and any
benefits paid from the Trust shall be credited against and reduce by a
corresponding amount the Company’s or Employer’s liability to Employees under
the Plan. All Trust Funds shall be subject to the claims of general creditors of
both the Company and any Employer in the event the Company or Employer is
Insolvent as defined in Section 3 of the Trust Agreement. The obligations of the
Company and Employer to pay benefits under the Plan constitute an unfunded,
unsecured promise to pay and Employees shall have no greater rights than general
creditors of the Company or Employer. It is the Company’s intention that the
arrangements be unfunded for tax purposes and for purposes of Title I of ERISA.

 

5



--------------------------------------------------------------------------------

SECTION 7

CLAIMS PROCEDURE

7.1 Claims Procedure. If any Participant or his or her Beneficiary has a claim
for benefits that have not been paid, that person (“claimant”) may file with the
Committee a written claim providing the amount and nature of the claim,
supporting facts, and the claimant’s address. Claims for benefits must be filed
as soon as reasonably practicable after the occurrence of the facts on which the
claim is based. The Committee shall notify each claimant of its decision in
writing by registered or certified mail within sixty (60) days after its receipt
of a claim or, under special circumstances, within ninety (90) days after its
receipt of a claim; and if the Committee determines that payment is to be made,
payment will be made within 90 days after the date by which notification is
required. If a claim is denied, the written notice of denial shall set forth the
reasons for such denial, refer to pertinent Plan provisions on which the denial
is based, describe any additional material or information necessary for the
claimant to realize the claim, and explain the claims review procedure under the
Plan.

7.2 Claims Review Procedure. A claimant whose claim has been denied, or such
claimant’s duly authorized representative, may file, within sixty (60) days
after notice of such denial is received by the claimant, a written request for
review of such claim by the Committee. If a request is so filed, the Committee
shall review the claim and notify the claimant in writing of its decision within
sixty (60) days after receipt of such request. In special circumstances, the
Committee may extend for up to sixty (60) additional days the deadline for its
decision. The notice of the final decision of the Committee shall include the
reasons for its decision and specific references to the Plan provisions on which
the decision is based. If the final decision is that payment is to be made,
payment will be made within 90 days after the date by which notification of the
final decision is required. The decision of the Committee shall be final and
binding on all parties.

7.3 Exhaustion of Claims and Appeals Procedures. A claim or action (a) to
recover benefits allegedly due under the Plan or by reason of any law, (b) to
enforce rights under the Plan, (c) to clarify rights to future benefits under
the Plan, or (d) that relates to the Plan and seeks a remedy, ruling, or
judgment of any kind against the Plan or a Plan fiduciary or party in interest
(collectively, a “Judicial Claim”), may not be commenced in any court or forum
until after the claimant has exhausted the Plan’s claims and appeals procedures,
including, for these purposes, any voluntary appeal right (an “Administrative
Claim”). A claimant must raise every argument and/or produce all evidence the
claimant believes supports the claim or action in the Administrative Claim and
shall be deemed to have waived any argument and/or the right to produce any
evidence not submitted to the Committee as part of the Administrative Claim. Any
Judicial Claim must be commenced in the appropriate court or forum no later than
24 months from the earliest of (a) the date the first benefit payment was made
or allegedly due, (b) the date the Committee or its delegate first denied the
claimant’s request, or (c) the first date the claimant knew or should have known
the principal facts on which such claim or action is based; provided, however,
that, if the claimant commences an Administrative Claim before the expiration of
such 24 month period, the period for commencing a Judicial Claim shall expire on
the later of the end of the 24 month period and the date that is three months
after the final denial of the claimant’s Administrative Claim, such that the
claimant has exhausted the Plan’s claims and appeals procedures. Any claim or
action that is commenced, filed, or raised, whether a Judicial Claim or an
Administrative Claim, after expiration of such 24-month limitations period (or,
if applicable, expiration of the 3-month limitations period following exhaustion
of the Plan’s claims and appeals procedures) shall be time-barred. Filing or
commencing a Judicial Claim before the claimant exhausts the Administrative
Claim requirements shall not toll the 24-month limitations period (or, if
applicable, the three month limitations period).

SECTION 8

AMENDMENT AND TERMINATION

8.1 Amendment. The Compensation Committee may amend this Plan at any time with
either or both retroactive and prospective effect. It is intended that all Plan
amendments comply with Code section 409A. Amendments will be effective upon the
date stated in the amendment and will be binding on all Participants and
Beneficiaries, except as otherwise provided in the amendment. No amendment may
adversely affect a

 

6



--------------------------------------------------------------------------------

Participant’s accrued benefits without the Participant’s written approval. Any
rights to benefits under this Plan created by an employment agreement in effect
between the Company or Employer and an Employee are subject to amendments to
this Plan.

8.2 Termination. The Compensation Committee may terminate the Plan and
distribute Accounts to Employees in accordance with Code section 409A.

SECTION 9

ADMINISTRATION

9.1 Administration. The Committee has complete authority to administer the Plan,
interpret the terms of the Plan, determine eligibility of Employees to
participate in the Plan, and make all other determinations and take all other
actions in accordance with the terms of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
this Plan.

9.2 Liability of Committee, Indemnification. To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to his or her own bad faith or willful misconduct.

9.3 Expenses. The costs of establishing and adopting the Plan, including but not
limited to legal and accounting fees, will be borne by the Company or the
Employer. The expenses of administering the Plan will be borne by the Trust. The
Company or Employer will bear any tax liability associated with the Trust’s
investment of assets and will not be reimbursed by the Trust for those costs.

SECTION 10

GENERAL AND MISCELLANEOUS

10.1 Rights Against the Company. Except as expressly provided by the Plan, this
Plan shall not be construed as giving to any Employee, Participant, Beneficiary,
or any other person any legal, equitable or other rights against the Company or
an Employer, or against any officers, directors, agents or shareholders, or as
giving to any Participant or Beneficiary any equity or other interest in the
assets, business or shares of the Company or Employer stock or giving any
Employee the right to be retained in the employment of the Company or an
Employer. All Employees are subject to discharge (with or without cause) to the
same extent they would have been if this Plan had never been adopted. The rights
of an Employee hereunder are solely those of an unsecured general creditor of
the Company or an Employer. Nothing in the Plan should be construed to require
any contributions to the Plan on behalf of an Employee, Participant, or
Beneficiary by the Company or an Employer.

10.2 Assignment or Transfer. No right, title or interest of any kind in the Plan
is transferable or assignable by any Participant or Beneficiary or subject to
alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.

10.3 Severability. The provisions of this Plan are fully severable. Accordingly,
any declaration that a provision of this Plan is illegal or invalid for any
reason will not affect the remaining provisions of this Plan, and this Plan will
be construed and enforced as if any illegal or invalid provision had never
existed.

10.4 Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.

10.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of California unless superseded by federal
law, which shall govern correspondingly.

 

7



--------------------------------------------------------------------------------

10.6 Payment Due to Incompetence. If the Committee receives evidence that an
Employee or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
Trust which has been legally appointed by the courts.

10.7 Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, local, and employment taxes imposed upon the Participant or his
or her Beneficiary which are required to be paid or withheld by the Company or
Employer. Amounts deferred will be taken into account for purposes of any tax or
withholding obligation under the Federal Insurance Contribution Act and Federal
Unemployment Tax Act, not in the year distributed, but at the later of the year
the services are performed or the year in which the rights to the amounts are no
longer subject to a substantial risk of forfeiture, as required by Code sections
3121(v)(2) and 3306(r)(2). Amounts required to be withheld in accordance with
Code section 3121(v)(2) will be withheld out of other current wages paid by the
Participant’s Employer or, if current wages are insufficient, out of the amount
of Base Salary or Variable Compensation elected to be deferred. The
determination of the Company or Employer regarding applicable income and
employment tax withholding requirements shall be final and binding on Employee.

To record the amendment and restatement of the Plan effective July 1, 2015 as
set forth herein, Oracle Corporation has caused its authorized representative to
sign this document the 1st of July, 2015.

 

ORACLE CORPORATION By:  

/s/ Joyce Westerdahl

Name:   Joyce Westerdahl Title:   Executive Vice President, Human Resources

 

8



--------------------------------------------------------------------------------

APPENDIX 1

ADOPTING EMPLOYERS

Pursuant to Section 1.10 of the Oracle Corporation Deferred Compensation Plan
(the “Plan”), the following corporations have adopted the Plan with the approval
of the Company.

Oracle America, Inc.

Oracle International Corporation

 

9